FILED
                             NOT FOR PUBLICATION                            SEP 25 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



DARRYL LEE DUNSMORE,                             No. 11-57141

               Plaintiff - Appellant,            D.C. No. 3:11-cv-00083-IEG-
                                                 WVG
  v.

SAN DIEGO COUNTY SHERIFF’S                       MEMORANDUM *
DEPARTMENT; et al.,

               Defendants - Appellees.



                    Appeal from the United States District Court
                       for the Southern District of California
                    Irma E. Gonzalez, District Judge, Presiding

                           Submitted September 10, 2012 **

Before:        WARDLAW, CLIFTON, and N.R. SMITH, Circuit Judges.

       California state prisoner Darryl Lee Dunsmore appeals pro se from the

district court’s judgment dismissing his 42 U.S.C. § 1983 action alleging

constitutional violations. We have jurisdiction under 28 U.S.C. § 1291. We


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
review de novo a dismissal under 28 U.S.C. § 1915A. Resnick v. Hayes, 213 F.3d

443, 447 (9th Cir. 2000). We affirm.

      The district court properly dismissed Dunsmore’s deliberate indifference

claims because Dunsmore failed to allege facts in his second amended complaint

sufficient to demonstrate that defendants’ allegedly routine delays in providing him

with his prescribed arthritis medication manifested deliberate indifference. See

Toguchi v. Chung, 391 F.3d 1051, 1058, 1060 (9th Cir. 2004) (prison officials act

with deliberate indifference only if they know of and disregard an excessive risk to

a prisoner’s health, and a showing of medical malpractice or negligence is

insufficient to establish an Eighth Amendment violation).

      The district court properly dismissed Dunsmore’s retaliation claims because

Dunsmore failed to allege sufficient facts to connect alleged acts of retaliation with

the exercise of his First Amendment rights. See Rhodes v. Robinson, 408 F.3d 559,

567-68 (9th Cir. 2005) (setting forth the elements of a First Amendment retaliation

claim); Resnick, 213 F.3d at 449.

      The district court properly dismissed Dunsmore’s claims against the

supervisory defendants because Dunsmore failed to allege facts in his second

amended complaint sufficient to demonstrate either the supervisors’ personal

involvement in the alleged constitutional deprivations or a sufficient causal


                                           2                                    11-57141
connection between any supervisor’s wrongful conduct and the constitutional

violations. See Starr v. Baca, 652 F.3d 1202, 1207 (9th Cir. 2011) (setting forth

requirements for supervisory liability).

         The district court did not abuse its discretion in denying Dunsmore’s motion

to reconsider because Dunsmore failed to demonstrate any ground for relief. See

Sch. Dist. No. 1J, Multnomah Cnty., Or. v. ACandS, Inc., 5 F.3d 1255, 1262-63

(9th Cir. 1993) (setting forth standard of review and grounds for relief).

         We need not consider Dunsmore’s contentions concerning exhaustion of

administrative remedies because the district court did not ultimately dismiss on that

basis.

         Dunsmore’s appeal of the denial of his motions for a preliminary injunction

is moot. See SEC v. Mount Vernon Mem’l Park, 664 F.2d 1358, 1361 (9th Cir.

1982) (futile to review a district court’s ruling on a request for preliminary relief

where the district court has already issued a decision on the merits).

         Dunsmore’s motion for further enforcement of declaratory order, filed on

August 17, 2012, is denied.

         AFFIRMED.




                                           3                                     11-57141